Citation Nr: 0512652	
Decision Date: 05/09/05    Archive Date: 05/25/05

DOCKET NO.  96-29 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Evaluation of residuals of a duodenal ulcer currently 
rated as 20 percent disabling.

2.  Entitlement to an extra-schedular evaluation.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL


Veteran




ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel


INTRODUCTION

The veteran had active service from April 1969 to April 1973.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of May 1996 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  The RO continued the evaluation of 
the veteran's duodenal ulcer as 20 percent disabling.

In a decision dated in July 2000, the Board granted an 
increased rating for duodenal ulcer from 10 percent to 20 
percent, and remanded the case for the RO to obtain evidence 
of the veteran's employment history and medical records to 
confirm any periods of hospitalization since 1996, and to 
thereafter consider extraschedular evaluation.  


FINDINGS OF FACT

1.  The veteran's duodenal ulcer has not produced 
manifestations of anemia or weight loss to cause definite 
impairment of health, nor have they caused recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times a year.

2.  There has not been marked interference with employment 
nor have there been recent hospitalizations due to the 
veteran's duodenal ulcer.




CONCLUSION OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for residuals of a duodenal ulcer have not been met.  38 
U.S.C.A. § 1155 ( West 2002); 38 C.F.R. §§ 4.1, 4.114, 
Diagnostic Code 7305 (2003).

2.  The criteria for entitlement to an extra-schedular 
evaluation have not been met.  38 C.F.R. § 3.321(b)(1) 
(2004); VAOPGCPREC 6-96 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for an increased rating for a duodenal ulcer.  The 
appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  The Board concludes that 
the discussions in the rating decision and the supplemental 
statement of the case (SSOC) informed the appellant of the 
information and evidence needed to substantiate the claim and 
complied with the VA's notification requirements.  The 
communications, such as a VCAA letter from May 2002, 
explained the evidence necessary to establish entitlement.  
In addition, the letter described what evidence was to be 
provided by the veteran and what evidence the VA would 
attempt to obtain on his behalf.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA letter predated 
the rating decision.  The RO also supplied the appellant with 
the applicable regulations in the SSOC issued in November 
2004.  The basic elements for an increased rating have 
remained unchanged despite the change in the law with respect 
to the duty to assist and notification requirements.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held, in part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in May 2002 specifically described the evidence needed 
to substantiate the claim and requested the appellant to 
"[s]end the information describing additional evidence or 
the evidence itself to the [RO]."  Thus, the Board finds 
that each of the four content requirements of a VCAA notice 
has been fully satisfied.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The claims file contains the veteran's service 
medical records, VA outpatient medical records and government 
medical records.  The appellant was afforded a hearing.  For 
the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
appellant with the development of evidence is required.

Factual Background

The veteran served from April 1969 to April 1973.  The 
veteran was granted service connection for a duodenal ulcer 
in a November 1995 rating decision.  The RO assigned a 10 
percent evaluation.  

In a July 2000 decision the Board granted an increased rating 
from 10 percent to 20 percent and remanded the case for 
consideration of an extraschedular evaluation.  A statement 
from the veteran's cousin dated in December 2000 states that 
the veteran had suffered from severe pain due to his ulcer 
and that he had lost about three jobs due to symptoms 
associated with his ulcer.

In correspondence from the veteran dated in January 2001, he 
stated that he suffered from pain every day and that a number 
of times through the years he had to miss work anywhere from 
2 or 3 days to a week because of his ulcer.  He further 
stated that he had been mostly self-employed and provided the 
name and address of one employer.

In an August 2001 rating decision, the veteran was granted a 
20 percent disabling evaluation for his duodenal ulcer.  The 
veteran filed a claim for an increased rating in April 2002.  
In an August 2003 rating decision, the RO denied the 
increase.  In an SSOC of November 2004, the RO continued the 
evaluation of residuals of the duodenal ulcer at 20 percent 
disabling and found that there was no basis for an 
extraschedular evaluation.

In his statement in support of the claim, submitted in April 
2002, the veteran reported that he had moderate to severe 
pain only partially relieved by standard ulcer therapy and 
daily vomiting.  He noted that he had lost over 15-20 pounds, 
and that the symptoms had been ongoing every month for about 
8-15 days a month.  
Additional VAMC treatment records reported the following 
weight gain/loss from May 2000 to November 2003:

Date
5/
00
6/0
0
7/0
0
10/
00
10/
01
5/0
2
8/0
2
9/
02
12/
02
5/0
3
6/03
8/0
3
11/
03
Weig
ht 
(lbs
)
17
9
174
.4
177
.8
176
.8
187
186
*
182
.7
18
0
190
.5
191
**
195*
**
193
.9
185
.3

*Body Mass Index 28
**Physician recommended the veteran to lose 20 lbs
***Body Mass Index 29.7

In June 2003 the RO requested employment records from the 
only employer identified by the veteran.  No response was 
received.

In the most recent VA outpatient medical records dated in 
November 2004, the physician noted the veteran's height as 68 
inches, weight as 195.6 pounds and body mass index of 30.  
The assessment and plan for follow-up included the 
physician's recommendation for regular exercise to lose 
weight increase.  

Increased Evaluation

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is requesting a higher rating for his service-
connected duodenal ulcer.  As in this instance, where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the United 
States Court of Appeals for Veterans Claims (Court) has 
observed that evidence of the present level of the disability 
is of primary concern.  See Francisco v. Brown, 7 Vet. App. 
55 (1994).  Where there is a question as to which evaluation 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. See 38 C.F.R. § 4.7 (2004).

Residuals of a duodenal ulcer are rated according to the 
provisions set forth in 38 C.F.R. § 4.114, Diagnostic Code 
7305.  When residuals of a severe duodenal ulcer cause pain 
(which is only partially relieved by standard ulcer therapy), 
periodic vomiting, recurrent hematemsis or melena, as well as 
manifestations of anemia and weight loss which produce 
definite impairment of health, a 60 percent evaluation is 
warranted.  A moderately severe duodenal ulcer will be 
granted a 40 percent evaluation, if the following symptoms 
are present: impairment of health manifested by anemia and 
weight loss; or recurrent incapacitating episodes averaging 
ten days or more in duration at least four or more times a 
year.

Under 38 C.F.R. § 4.112, substantial weight loss is defined 
as a loss of greater than 20 percent of the individual's 
baseline weight, sustained for three or more months.  Minor 
weight loss is a 10 to 20 percent loss of the individual's 
baseline weight, sustained for three or more months.  
Inability to gain weight means the individual has experienced 
substantial weight loss and is unable to regain it despite 
appropriate therapy.  Baseline weight is defined as the 
average weight for the two-year period preceding the onset of 
the disease.

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case, the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of an evaluation in excess of 20 percent for a 
duodenal ulcer.  The veteran has stated that he has 
experienced weight loss and has lost time from work.  The 
Board notes that while the veteran is competent to describe 
his symptoms, competent medical evidence is required to 
establish a condition's diagnosis and etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

The competent evidence of record establishes that residuals 
the veteran's duodenal ulcer are moderate.  The most recent 
VA outpatient record dated in November 2004 indicates that 
the veteran has not lost weight but rather gained weight and 
that a weight loss plan was recommended.  Additional VAMC 
medial records indicate weight fluctuations of up to 20 
pounds.  Significantly, the Board notes that the weight 
fluctuations have lead to weight increases rather than a 
weight loss leading up to the currently recommended plan to 
lose weight due to the fact that the veteran is currently 
overweight.  There is no evidence reflecting a weight loss.  
VAMC records do not show that the veteran has suffered from 
anemia.  In addition, while the VAMC records reflect 
treatment for pain and vomiting associated with the veteran's 
ulcer, the records do not reflect that the veteran suffered 
recurrent incapacitating episodes which lasted an average of 
ten days or more at least four or more times a year.  Thus, 
absent evidence of anemia and weight loss, or incapacitating 
episodes lasting an average of ten days or more at least four 
or more times a year, a 40 percent evaluation is not 
warranted.  See 38 C.F.R. § 4.114, Diagnostic Code 7305 
(2004).  

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent for residuals of a duodenal ulcer, and 
there is no doubt to be resolved.  See Gilbert, 1 Vet. App. 
at 55.



Extraschedular

The Board finds that consideration of extraschedular ratings 
under the provisions of 38 C.F.R. § 3.321(b)(1) (2004) is not 
warranted.  The provisions contained in the rating schedule 
will represent as far as can practicably be determined, the 
average impairment in earning capacity in civil occupations 
resulting from disability.  Id.  In an exceptional case where 
the scheduler standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service, 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) in the first instance, however, the Board is not 
precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where the circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v.  
Brown, 8 Vet. App. 218, 227 (1995). 

The Board notes the veteran has asserted that the symptoms 
associated with his duodenal ulcer have, during the course of 
the years, made him miss work a number of times for up to a 
week.  Furthermore, the Board notes that the veteran has 
stated that he is a handyman mainly self-employed.  A 
statement from the veteran's cousin states that the veteran 
has lost three jobs due to the severity of the symptoms 
associated with his ulcer.  However, there is no evidence of 
record that corroborates the cousin's assertions.  

The Board does not consider missing work a number of times 
for up to a week during the course of years to be a marked 
interference with employment.  Furthermore, while the cousin 
can relate the fact that the veteran lost three jobs, she 
cannot provide evidence as to the reason why the veteran lost 
these jobs.  She was neither a co-worker nor the veteran's 
employer.  Nonetheless, even accepting the veteran's cousin's 
statement that the veteran lost three jobs due to his ulcer, 
the veteran's case still does not warrant extraschedular 
rating.  There is no evidence of record showing that the 
veteran can no longer work, only that his work is 
interrupted.  The Board notes that he is currently self-
employed and can therefore continue working despite the 
interruptions.  

The Board further notes that outpatient medical records 
associated with the claim file do not reflect any periods of 
hospitalization associated with the veteran's ulcer.  

Therefore, the Board finds that there is no competent 
evidence of record that during the rating period there has 
been marked interference with employment and that there have 
been no recent hospitalizations due to the disability so as 
to render impractical the rating schedular standards.  
VAOPGCPREC 6-96 (1996). 

ORDER

An increased rating for residuals of a duodenal ulcer is 
denied.

Entitlement to an extraschedular evaluation is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


